Citation Nr: 1012813	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-28 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a claimed non-healing sternotomy incision 
with pain, asserted as a result of hospital care at a VA 
Medical Center in June 2000.

2.  Entitlement to service connection for right foot 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
In May 2007, the Veteran testified at a Board hearing; the 
transcript is of record.  This matter was remanded in August 
2007.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding 
that the Veteran's non-healing sternotomy incision with pain 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault as a 
result of VA hospital treatment, or the result of an event 
not reasonably foreseeable.

2.  Right foot disability, to include hammertoe deformity 
with a pes cavus foot type and stress fracture 3rd metatarsal 
head, was not manifested during service and is not otherwise 
related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for non-healing sternotomy 
incision with pain is not warranted.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.361, 17.32 (2009).

2.  Right foot disability, to include hammertoe deformity 
with a pes cavus foot type and stress fracture 3rd metatarsal 
head, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
This decision has since been replaced by Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in VCAA 
letters issued in July 2004 pertaining to his claim of 
service connection and in January 2006 pertaining to both 
his service connection and § 1151 claim.  The VCAA letters 
notified the Veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA.  Id.; 
but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In 
March 2006, the Veteran was notified of the evidence 
necessary to support a disability rating and effective date 
pertaining to his claims.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all 
assistance provisions of VCAA.  Attempts were made to obtain 
the Veteran's service treatment records without success.  
Due to the missing service treatment records, the Board 
recognizes its heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  It is further noted, however, that the case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the claimant.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is 
no presumption, either in favor of the claimant or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) (the Court declined to apply 
an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).  Otherwise, 
the evidence of record contains 2003 correspondence from the 
Veteran's physician, and VA and private treatment records 
pertaining to his coronary bypass graft and right foot 
disability.  

There is no indication of the existence of relevant 
outstanding records which would tend to support the 
Veteran's claims that should be obtained.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The evidence of 
record contains a VA examination and opinion pertaining to 
his § 1151 claim.  Such examination report is thorough and 
contains sufficient information to decide the § 1151 issue 
on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
With regard to the service connection claim, the Veteran 
underwent a VA examination in October 2009; however, the 
examiner was unable to offer an opinion without resorting to 
speculation.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to 
the issues on appeal.

38 U.S.C.A. § 1151 claim

The Veteran underwent a coronary artery bypass graft with 
splitting sternotomy on June 23, 2000, at the Birmingham, 
Alabama VA Medical Center (VAMC).  In his statements and 
testimony, he maintains that since that surgery he has had 
severe recurrent pain as well as tender and painful scars 
and seeks VA compensation benefits under 38 U.S.C.A. § 1151.

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service-
connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

Although claims for 38 U.S.C.A. § 1151 benefits are not 
based upon actual service connection, there are similarities 
in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-
17 (1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from 
VA hospitalization, medical examination, or treatment.

Applicable regulation provides that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.361.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or 
surgical treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or 
(d)(2) of this section.  Claims based on additional 
disability or death due to training and rehabilitation 
services or compensated work therapy program must meet the 
causation requirements of paragraph (d)(3) of this section.  
Actual causation is required.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional 
disability or died does not establish cause.  Hospital care, 
medical or surgical treatment, or examination cannot cause 
the continuance or natural progress of a disease or injury 
for which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat 
the disease or injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination. 

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph 
(c) of this section); and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent 
may be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need 
not be completely unforeseeable or unimaginable but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.

An April 2001 VA treatment entry reflects that the Veteran 
complained of having sternal pain and popping.  In August 
2001, a VA physician noted that the Veteran was having 
status post coronary artery bypass graft and indicated that 
he again complained of sternal pain and popping due to a 
cough; the provisional diagnosis was "rewire CABG???"  In 
November 2001, a VA psychiatrist diagnosed the Veteran as 
having "multiple medical problems with need for major repair 
to sternum from late complications of CABG (surgical staple 
damage)."  In December 2001, a VA examiner indicated that 
the Veteran reported having mid-sternal pain "since CABG 
done in June 2000."  The examiner noted that the Veteran 
complained of pain when he breathed and that the suture 
staples were not holding in place.  

In October 2009, a VA physician conducted two reviews of the 
entire claims folder, to include medical records, in the 
presence of the Veteran.  A May 31, 2000 entry note reflects 
that the prior evening at 11:00 p.m., the Veteran had an 
acute onset of severe chest pain radiating to both arms, 
with mild shortness of breath, causing him to present to 
Jackson County Hospital, where he was given multiple 
sublingual nitroglycerin tablets and started on intravenous 
nitroglycerin, while EKG showed ST segment elevations in 
leads V1 through V6 consistent with acute anterolateral 
ischemia.  Approximately six hours after he was transferred 
to Flowers Hospital, and on arrival he had no chest pain and 
no change in exercise tolerance.  

The impression at Flowers Hospital was of acute 
anterolateral myocardial infarction, six hours old, 
essentially asymptomatic at the time of admission.  He was 
said to have had severe three-vessel coronary artery 
diseases documented by the New Orleans VAMC in January 2000.  
He was said to be a cigarette abuser against medical advice.  
He was said to be hyperlipidemic, status post appendectomy 
and bilateral elbow surgery, with a history of chronic deep 
venous thromboses requiring chronic Coumadin therapy for 
prevention of recurrent pulmonary emboli.  He was deemed a 
tremendous risk for coronary artery bypass surgery.  The 
surgery was not entirely contraindicated for having 
undergone in June 2000, per a Birmingham VAMC discharge 
note, which reflected severe class IV angina and recent 
history of acute myocardial infarction; a coronary artery 
bypass graft using the left internal mammary artery (likely 
to the left anterior descending artery), coronary arteries 
the location not specified in the discharge note of June 20, 
2000.  The Veteran's deep venous thromboses was said to be 
secondary to factor 5 deficiency, a congenital inherited 
condition, which the Veteran's Coumadin therapy increased 
the changes of wound complications, as did the Veteran's 
insulin-dependent diabetes mellitus and his chronic 
cigarette habit, consisting of two packs of cigarettes per 
day since service.  The Veteran's coronary artery bypass 
graft to the left internal mammary artery and saphenous vein 
grafts had been performed on June 23, 2000, following an 
admission two days earlier on June 21, 2000, for 
preoperative evaluation.  Postoperatively, he was 
appropriately transferred to the Cardiovascular Intensive 
Care Unit, where he remained endotracheally intubated and on 
inotropic drugs indicating the Veteran to have some 
myocardial dysfunction, as expected, immediate 
postoperatively.  The examiner continued to summarize his 
post-operative hospital stay.  He was said to be ambulating 
well and tolerating his diet at the time of discharge on 
June 28, 2000.  There is no indication in the preoperative 
notes that the Veteran had unusual sternal pain during the 
admission or in the days postoperatively.  Reviews of the 
claims folder revealed the usual portable chest x-rays to 
have been performed following coronary artery bypass graft 
revealing first the chest tubes and Swan-Ganz catheter to 
have been removed and then improvement of the usual 
pulmonary atelectasis which occurs after coronary artery 
bypass grafting through a median sternotomy incision.  No 
mention was made in the postoperative portable chest x-ray 
reports of the Veteran having separation of the sternum or 
fracture or dysfunction of the sternal wires used to close 
the bony portion of the median sternotomy incision.  

The Veteran stated that it was at the two weeks post 
discharge visit to the VAMC that he was found to have 
sternal chest pain caused by separation of the sternum, 
which the Veteran stated was caused by breaking of the 
sternal wires, which the Veteran states he was told was due 
to his coughing postoperatively, an expected condition in a 
cigarette smoker.  The Veteran reported that the rewiring of 
the sternum was considered but then thought too risky as a 
result of his being still newly postoperative from his 
coronary artery bypass graft, with increased risk of 
bleeding caused by Coumadin therapy and increased risk of 
pulmonary complications so soon postoperatively as a result 
of his pulmonary disease caused by cigarette abuse. 

A December 29, 2000 admission entry to the Lake City, 
Florida VAMC reflects that the Veteran was transferred from 
the Jackson Hospital on December 28.  He was admitted two 
days prior due to excruciating midsternal chest pain, which 
he reported since the June 2000 coronary artery bypass.  The 
Veteran stated "only one staple is holding it in place now.  
It pops every time I move or to breathe."  

An April 2001 CT thorax with and without contrast report 
describes the Veteran as having undergone coronary artery 
bypass graft through median sternotomy incision in June 
2000.  Sutures were said to be noted in the sternum.  There 
was said to be either minimal healing or nonhealing of the 
sternotomy site and an approximately 5 millimeter widening 
of the sternotomy site involving the mid to lower sternum.  

The October 2009 VA examiner opined that this widening was 
likely due to the Veteran's body habitus, his continued 
cigarette habit which definitely interferes with bone and 
soft tissue healing, his chronic obstructive pulmonary 
disease causing cough, and likely his factor C deficiency 
which required treatment with Coumadin to prevent recurrent 
deep venous thromboses and pulmonary emboli, the Coumadin, 
however, likely causing seepage of blood into the sternal 
incision, delaying and preventing healing.  The examiner 
stated that it is not a usual condition that sternal wires 
should break postoperatively as a result of coughing.  

The examiner also stated that nonhealing of the sternum, 
even if the sternal wires had remained intact, could likely 
have occurred as a result of anticoagulation therapy and 
insulin-dependent diabetes mellitus, both of which cause 
poor wound healing.  It was necessary, however, that the 
Veteran be treated for his factor 5 deficiency with Coumadin 
lest he suffers another deep venous thrombosis and/or 
pulmonary embolus.  The Veteran presented a wallet card 
indicating that he undergone two stents to the left 
circumblex third obtuse marginal branch, and one stent to 
the second left anterior descending artery diagonal branch 
on September 11, 2007, indicating progression of the 
coronary artery disease.  The catheterization and 
interventional note is not available of September 11, 2007, 
to determine the status of the left internal mammary 
coronary artery bypass graft and the saphenous vein coronary 
artery bypass grafts, which commonly become obstructed post 
coronary artery bypass graft as a result of the original 
disease progression, in this case contributed to by his 
cigarette abuse, congenital dyslipidemia, and his insulin-
dependent diabetes mellitus.

The examiner conducted a medical history of the Veteran, to 
include subjective complaints.  The Veteran denied any 
chronic anginal-type pain in the left precordial region, but 
did have a chronic level 4, on a 10 point scale, of pain in 
the midsternal region, which flares to level 10 with 
coughing, which the Veteran demonstrated he does every five 
minutes for two or three dry coughs not productive of 
sputum, without showing any increased distress.  The sternal 
pain is kept at levels between 4 and 10 with morphine 
treatment.  He takes Trazodone at bedtime for sleep 
disturbance caused by the sternal pain exacerbated by 
coughing spells at night, especially if he lies flat causing 
him to be dyspneic, and the examiner opined that it was as a 
result of orthopnea caused by his congestive heart failure 
treated with bumetanide, a potent diuretic, and with 
furosemide, a loop diuretic.  Congestive heart failure is 
treated also with isosorbide mononitrate, and combivent 
inhaler decreasing also the likelihood of angina.  Insulin-
dependent diabetes mellitus is treated with insulin 
subcutaneously.  Chronic obstructive pulmonary disease is 
treated with mometasone furoate oral inhaler.  Allergic 
rhinitis is treated with flunisolide.  Iron-deficiency 
anemia has been treated with ferrous sulfate, now suspended.  
He takes cyanocobalamin daily for treatment of diabetic 
peripheral neuropathy, the pain of which is treated with 
gabapentin, which does not decrease his sternal area chest 
pain.  He takes atenolol for hypertension and decreased of 
left ventricular workload for treatment of ischemia 
cardiomyopathy causing congestive heart failure.  To prevent 
repeat coronary artery thrombosis and stroke and also likely 
decreasing likelihood of deep venous thrombosis, he is 
administered clopidogrel daily.  He applies topical solution 
to fungally infected toenails.  Constipation is treated with 
docusate.  He also had urethral stricture, acute 
epididymitis, venous insufficiency of the lower extremities, 
worse on the right, actinic keratoses, impotence of organic 
origin, history of peptic ulcer disease, peripheral vascular 
disease, gastroesophageal reflux disease, and lumbar 
intervertebral disc disease.  He continues to smoke 
cigarettes.  

The examiner conducted a physical examination.  There was 
increased AP diameter of the chest, with hyperresonance to 
percussion caused by chronic obstructive pulmonary disease 
caused by cigarette smoking.  Breath sounds were distant.  
There were no wheezes or crackles.  The skin portion was 
very well healed.  There was now bone palpated to bridging 
the upper portion of the sternum.  There was slight 
depression in the midportion of the sternum but no crepitus 
or abnormal motion evident in the sternum with breathing.  
In particular, no popping or cracking is noted on palpation 
of the sternum during auscultation, during respirations, or 
on palpation of the chest wall during respirations and 
during coughing.  

Most recent chest x-ray image of September 2005 reveals 
possibly one midsternal wire suture to be intact and all the 
others broken, not an unusual finding caused either by 
perioperative coughing or metal fatigue of sternal wires 
over time.  The examiner diagnosed fracture sternal wires 
used for closure of bony portion of median sternotomy 
incision for coronary artery bypass graft on June 23, 2000.  
The examiner stated that this is a normal and not unexpected 
complication, especially considering the Veteran's body 
habitus, chronic obstructive pulmonary disease causing cough 
insulin-dependent diabetes mellitus causing poor healing, 
and necessary administration of Coumadin postoperatively to 
prevent complications of deep venous thromboses and 
pulmonary emboli caused by factor 5 deficiency.  The 
examiner also diagnosed myocardial ischemia caused by 
severe, progressive coronary artery disease caused by family 
predilection, cigarette abuse, and insulin-dependent 
diabetes mellitus.  The examiner opined that it is not 
likely that the Veteran incurred additional disability as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA treatment providers who performed the June 2000 
coronary artery bypass graft.  

The examiner explained that the fractured sternal wires are 
not an unexpected finding,, and expressed the opinion that 
it is entirely appropriate that rewiring of sternum was not 
performed in the weeks postoperatively due to great risk of 
injury to the recently placed coronary artery bypass grafts 
and due to very high likelihood of pulmonary complications 
of chronic obstructive pulmonary disease in the 
postoperative state during which the Veteran would have had 
to have undergone rapid reversal of his Coumadin, which 
would have possibly caused further coronary artery 
thrombosis and deep venous thrombosis.  Respiratory 
complications were especially likely considering his 
continued cigarette smoking.  

The Veteran described a clicking in his chest wall with 
coughing and deep breathing, but the examiner palpated no 
clicking or crepitus, either on auscultation or palpation, 
while the Veteran breathes deeply and coughs frequently but 
spontaneously during the examination.  The Veteran did not 
appear to be in level 10 pain during coughing spasms, while 
taking morphine sulfate.  He has not had osteomyelitis, 
which very likely could have occurred should he have 
undergone a rewiring procedure.  Physical examination of the 
sternum revealed an indentation in the lower portion of the 
sternum and a palpable fractured sternal wire in the area 
just inferior to the sternal notch both of which the Veteran 
reported were tender.  There was otherwise no localized 
tenderness of the chest wall.  There was no erythema, edema, 
drainage, or painful motion.  There was no ankylosis or 
false joint of the sternum.  The sternum actually was very 
stable apparently having bridged the 5 millimeter gap with 
healthy bone causing no apparent dysfunction.  

The examiner diagnosed healed sternum following 5 millimeter 
separation caused by fracture of sternal wires 
postoperatively following coronary artery bypass graft June 
2000.  The examiner opined that there was no evidence of 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA treatment 
providers who performed the June 2000 coronary artery bypass 
graft.  Again, it was wise not to attempt sternal rewiring 
for fear of having pulmonary complications, recurrent deep 
venous thromboses, pulmonary emboli, and wound infection by 
antibiotic resistant organisms likely colonizing on the skin 
after recent hospitalization, in spite of meticulous contact 
preventive measures practiced by modern hospitals within the 
VA system.  

The examiner also examined the scars resulting from the 
coronary artery bypass graft.  The examiner diagnosed scar 
of median sternotomy incision for coronary artery bypass 
graft of June 23, 2000, and medial left lower extremity 
scars as a result of saphenous vein harvesting for diagnosis 
1.  The examiner opined that it is not likely that the 
Veteran incurred an additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
treatment providers who performed the June 2000 coronary 
artery bypass graft.  The epigastric fascial hernia is a 
common complication of median sternotomy incisions, 
especially in obese individuals with cough caused by chronic 
obstructive pulmonary disease increasing intra-abdominal 
pressure and in patients with insulin-dependent diabetes 
mellitus which retards wound healing and return of wound 
strength.  

The Board finds the opinions of the October 2009 VA 
examiner, after having examined the Veteran and reviewed the 
claims folder, to be highly probative.  While it is clear 
that the Veteran sustained fractured sternal wires used for 
closure of bony portion of median sternotomy incision 
following the June 2000 coronary artery bypass graft, as the 
examiner explained, this is normal and not an unexpected 
complication, especially considering the Veteran's multiple 
medical disabilities.  

The examiner specifically stated that it is not likely that 
the Veteran incurred additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
treatment providers who conducted the coronary artery bypass 
graft in June 2000.  

The examiner also explained that nonhealing of the sternum, 
even if the sternal wires had remained intact, could likely 
have occurred as a result of anticoagulation therapy and 
insulin-dependent diabetes mellitus, both of which cause 
poor wound healing.

The evidence of record contains a 'Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures' signed by the Veteran on 
June 22, 2000, pertaining to the coronary artery bypass.  
While such consent form does not outline every risk possible 
upon conducting the procedure, in signing the form the 
Veteran acknowledged that the "nature and purpose of the 
operation or procedure, possible alternative methods of 
treatment, the risks involved, and the possibility of 
complications have been fully explained to me" and that "no 
guarantees have been made to me concerning the results of 
the operation or procedure."  Since the Veteran completed a 
consent form prior to the procedure, the Board can safely 
assume that the Veteran also gave his informed consent prior 
to the coronary artery bypass on June 23, 2000. 

Likewise, as the October 2007 VA examiner explained, the 
fractured sternal wires were a normal and not an unexpected 
complication, in light of his body habitus, chronic 
obstructive pulmonary disease causing cough insulin-
dependent diabetes mellitus causing poor healing, and 
necessary administration of Coumadin postoperatively to 
prevent complications of deep venous thromboses and 
pulmonary emboli caused by factor 5 deficiency.  Based on 
such opinion, the Board finds that it was reasonably 
foreseeable that the Veteran would sustain fractured sternal 
wires used for closure of bony portion of median sternotomy 
incision in light of his medical history and disabilities.  

Moreover, as noted, it was the examiner's opinion that it 
was entirely appropriate that rewiring of the sternum was 
not performed in the weeks postoperatively due to great risk 
of injury to the recently placed coronary artery bypass 
grafts and due to likelihood of pulmonary complications, and 
further coronary artery thrombosis and deep venous 
thrombosis.

The opinions of the VA physicians are supported by the 
extensive hospital records that detail treatment and 
evaluation of the Veteran prior to and subsequent to the 
coronary bypass graft.  

In sum, the records fail to show that the operation 
performed by VA personnel resulted in additional disability 
as a result of carelessness, negligence, lack of proper 
skill, error in judgment, and the medical evidence supports 
a finding that the resulting fractured sternal wires were 
reasonably foreseeable complications from the coronary 
bypass graft, due to the Veteran's medical history and 
disabilities.  Significantly, there is no medical opinion 
contradicting the October 2009 VA examiner's opinion, or 
that is otherwise favorable to the Veteran's claim.  

The Board recognizes the statements and testimony from the 
Veteran that, in his opinion, his non-healing sternotomy 
incision with pain was due to faulty hospital treatment and 
was not reasonably foreseeable; however, the Board does not 
find any evidence indicating that he is a medical 
professional or qualified to offer that opinion.  Therefore, 
his opinion as to medical causation is of limited probative 
value.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Thus, the Board finds that the evidence of record does not 
show any VA fault in the treatment of the Veteran which led 
to non-healing sternotomy incision with pain that could be 
attributed to carelessness, negligence, lack of proper 
skill, error in judgment, or an event that was not 
reasonably foreseeable.  

In view of the foregoing, the Board concludes that 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 is not established.  As the 
preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection

This appeal involves a claim of service connection for right 
foot disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As detailed hereinabove, service treatment records are 
unavailable for review in conjunction with the Veteran's 
claim of service connection for right foot disability.

In November 2003, the Veteran submitted a claim of service 
connection for right foot condition.  In support of his 
claim, he submitted correspondence dated in November 2003, 
from Daniel E. Feitz, D.P.M., M.S., which stated that the 
Veteran has a long standing hammertoe deformity with a pes 
cavus foot type.  The Veteran reported to Dr. Feitz that he 
has had problems since 1963, and that his foot deformity has 
progressively gotten worse.  Initial presentation was on 
August 5, 2003 for a painful right foot.  X-rays taken 
presented a stress fracture 3rd metatarsal non-displaced.  
His dorsally displaced hammertoes put retrograde pressure on 
the metatarsal heads.  Dr. Feitz stated that this may have 
contributed to his stress fracture.  The Veteran stated that 
he cannot wear steel toed shoes due to the hammertoe 
deformity.  Dr. Feitz opined that the Veteran has had this 
deformity for several years and it has gotten progressively 
worse.  The Veteran would benefit from orthotics.  

An October 2004 VA treatment record entry reflects that an 
x-ray examination of the right foot was negative for 
fracture.

At the Board hearing, the Veteran testified that during 
physical training in service, he was doing a squat thrust, 
and he bruised and messed up his heel.  He stated that he 
was on no duty for two months.  The Veteran testified that 
he sees a doctor once or twice a year for treatment.  

In October 2009, the Veteran underwent a VA examination.  
Upon physical examination, the examiner diagnosed pes cavus, 
a congenital condition, for which there is no objective 
documentation of having been worsened by military service; 
healed right third metatarsal stress fracture, for which 
there is no objective evidence for having been caused or 
aggravated by military service; postphlebitic syndrome of 
the right foot; and, right first toenail onychomycosis.  As 
service treatment records were unavailable, the examiner was 
unable to resolve the question of whether the pes cavus and 
the right third metatarsal fracture and hammertoe were the 
result of military service without resorting to speculation.  
The examiner stated that postphlebitic syndrome of the right 
foot is caused by congenital factor 5 deficiency for which 
there is no objective evidence of having been aggravated by 
military service.  In light of the examiner's inability to 
offer an opinion without resorting to speculation, the Board 
does not accept such statements of the examiner pertaining 
to etiology as positive or negative evidence in support of 
the claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 
(Fed.Cir.2009).

Upon review of the evidence of record, the Board has 
determined that service connection is not warranted for 
right foot disability, to include hammertoe disability with 
pes cavus type or right third metatarsal stress fracture.  
As noted, the Veteran separated from service in May 1963.  
As detailed service treatment records are unavailable for 
review.  Even if the Board were to concede that the Veteran 
bruised and "messed up his heel" doing a squat thrust in 
service, there is a lack of continuity of symptomatology 
from his separation in service, and his initial documented 
complaints over 40 years after separation from service, in 
August 2003.  

The Veteran told Dr. Feitz that he had been experiencing 
problems since service.  Dr. Feitz, however, opined that the 
Veteran has had this deformity for several years and it has 
gotten progressively worse.  'Several' is defined as more 
than two but not many; few.  Webster's New World Dictionary 
538 (3rd Ed. 1995).  Thus, Dr. Feitz's opinion suggests that 
the Veteran has been suffering from hammertoe deformity with 
a pes cavus foot type for approximately 3 years or slightly 
more, but such opinion does not suggest that this disability 
stems from problems incurred 40 years prior.  The difference 
between the date 1963 and 2003 leaves a significant gap 
between service separation and the initial treatment for a 
right foot disability, with no clinical support for acute or 
inferred manifestations or continued symptoms.  Evidence of 
a prolonged period without medical complaint can be 
considered as a factor, along with other factors concerning 
the Veteran's health and medical treatment during and after 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Thus, while the Board concedes that the Veteran likely 
sustained an injury to the heel in service, the evidence is 
against a finding that the Veteran had a chronic right foot 
disability, to include hammertoe with pes cavus foot type or 
stress fracture 3rd metatarsal, following the respective in-
service injury.  This is based on his own treating 
physician's statements in 2003 that such disability has only 
been present for several years, and there is no other 
medical evidence of record to support a finding that a 
chronic disability has been present for the 40 years prior 
to his initial complaint in August 2003.  

The Board has given consideration to the Veteran's own lay 
statements to the effect that his right foot disability is 
causally related to his active service.  While the Veteran 
is competent to state his recollections of in-service 
incidents and symptoms, he has not been shown to have the 
medical expertise necessary to render an opinion with regard 
to a diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The negative clinical and documentary 
evidence post service for decades after service is more 
probative than the remote assertions of the Veteran.  As 
noted above, the lack of continuity of treatment may bear in 
a merits determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  To the extent the Veteran is 
claiming that his right foot has been symptomatic since 
service, the Board has weighed his statements with the 
medical evidence of record.  After weighing the lay and 
medical evidence, the Board finds that the lay evidence as 
to in-service incurrence and continuity of symptomatology is 
less convincing than the objective medical evidence of 
record and of less probative value here.  The Veteran's 
contentions are outweighed by the statement from his 
treating physician that his disability has only been present 
for the past several years.  

Under these circumstances, the Board is unable to find that 
there is a state of equipoise of the positive evidence and 
negative evidence.  The preponderance of the evidence now of 
record is against the Veteran's claim of service connection 
for right foot disability.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a claimed non-healing sternotomy incision with 
pain, asserted as a result of hospital care at a VA Medical 
Center in June 2000 is denied.

Entitlement to service connection for right foot disability, 
to include hammertoe deformity with a pes cavus foot type 
and stress fracture 3rd metatarsal head, is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


